Exhibit 10.1

SUBSCRIPTION AGREEMENT

Raser Technologies, Inc.

5152 North Edgewood Drive, Suite 375

Provo, UT 84604

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1. This Subscription Agreement, including the Terms and Conditions for Purchase
of Shares attached hereto as Annex I (collectively, this “Agreement”) is made as
of the date set forth below between Raser Technologies, Inc., a Delaware
corporation (the “Company”), and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 8,550,339 units (the “Units”), with each Unit consisting of
(i) one share (a “Share” and, collectively, the “Shares”) of common stock, $0.01
par value per share (the “Common Stock”) of the Company and (ii) one warrant to
purchase 0.50 shares of Common Stock (the “Warrant” and, collectively the
“Warrants”), for a purchase price of $2.98 per Unit (the “Purchase Price”). The
Shares issuable upon the exercise of the Warrants are referred to herein as the
“Warrant Shares” and, together with the Units, the Shares and the Warrants, are
referred to herein as the “Securities.”

3. The offering and sale of the Units (the “Offering”) is being made pursuant to
(a) an effective Registration Statement on Form S-3, as amended (including the
prospectus contained therein the “Base Prospectus,” collectively, the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”), (b) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended (the “Act”)), that have been or will be filed with the
Commission and delivered to the Investor on or prior to the date hereof, (c) a
Preliminary Prospectus Supplement (the “Preliminary Prospectus Supplement”)
containing certain supplemental information regarding the Units, the terms of
the Offering and the Company and (d) a Prospectus Supplement (the “Prospectus
Supplement” and together with the Base Prospectus and the Preliminary Prospectus
Supplement, the “Prospectus”) containing certain supplemental information
regarding the Securities and terms of the Offering that will be filed with the
Commission and delivered to the Investor (or made available to the Investor by
the filing by the Company of an electronic version thereof with the Commission).

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agents (the “Placement Agents”) named in the
Preliminary Prospectus Supplement and the Prospectus Supplement and that there
is no minimum offering amount.



--------------------------------------------------------------------------------

5. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be determined by such Investor as follows (check one):

 

[        ] A.

  Delivery by crediting the account of the Investor’s prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by Interwest
Transfer Company, the Company’s transfer agent (the “Transfer Agent”), at the
Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:   (I)  
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND   (II)   REMIT BY WIRE
TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS
BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:    

JPMorgan Chase Bank, N.A.

ABA # 021000021

Account Name: Raser Technologies Escrow Account

Account Number: 806025128

Attention: Audrey Mohan

            – OR –   [        ] B.   Delivery versus payment (“DVP”) through DTC
(i.e., the Company shall deliver Shares registered in the Investor’s name and
address as set forth below and released by the Transfer Agent to the Investor
through DTC at the Closing directly to the account(s) at Calyon Securities (USA)
Inc., as representative of the Placement Agents (the “Representative”)
identified by the Investor; upon receipt of such Shares, the Representative
shall promptly electronically deliver such Shares to the Investor, and
simultaneously therewith payment shall be made by the Representative by wire
transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION
OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:   (I)  
NOTIFY THE REPRESENTATIVE OF THE ACCOUNT OR ACCOUNTS AT THE REPRESENTATIVE TO BE
CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND   (II)   CONFIRM
THAT THE ACCOUNT OR ACCOUNTS AT THE REPRESENTATIVE TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF

 

- 2 -



--------------------------------------------------------------------------------

DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE
PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT
IN A TIMELY MANNER, THE UNITS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR
THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

6. The executed Warrant shall be delivered in accordance with the terms thereof.
The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated June 12, 2009, which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein, the Preliminary Prospectus Supplement, the Prospectus Supplement and
any free writing prospectus (collectively, the “Disclosure Package”), prior to
or in connection with the receipt of this Agreement. The Investor acknowledges
that, prior to the delivery of this Agreement to the Company, the Investor will
receive certain additional information regarding the Offering, including pricing
information (the “Offering Information”). Such information may be provided to
the Investor by any means permitted under the Act, including the Preliminary
Prospectus Supplement, the Prospectus Supplement, a free writing prospectus and
oral communications.

8. No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or the Representative on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

 

- 3 -



--------------------------------------------------------------------------------

Number of Units:                                   
                                                             

Purchase Price Per Unit: $                                
                                                 

Aggregate Purchase Price: $                                
                                             

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: June 30, 2009

 

INVESTOR By:  

 

Print Name:  

 

Title:  

 

Address:  

 

 

Agreed and Accepted

this 30th day of June, 2009:

 

RASER TECHNOLOGIES, INC. By:  

 

Name:   Title:  

 

- 4 -



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

1. Authorization and Sale of the Units. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Units, which consist
of the Shares and the Warrants.

2. Agreement to Sell and Purchase the Units; Placement Agents.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”

2.4 The Company has entered into a Placement Agent Agreement, dated the date
hereof (the “Placement Agreement”), with Calyon Securities (USA) Inc., as
representative of the placement agents (the “Representative”), RBC Capital
Markets Corporation and JMP Securities LLP (collectively, the “Placement
Agents”), that contains certain representations, warranties, covenants and
agreements of the Company that may be relied upon by the Investor, which shall
be a third party beneficiary thereof. Investor acknowledges that the Company has
agreed to pay the Placement Agents a fee (the “Placement Fee”) in respect of the
sale of Units to the Investor.

2.5 The Company covenants and agrees to use its best efforts to keep the
Registration Statement effective until the earlier of (x) such time as all of
the Shares and Warrant Shares issued or issuable can be sold by Investor or any
of its affiliates immediately without compliance with the registration
requirements of the Act pursuant to Rule 144 under the Act and (y) the date all
of the Shares and Warrant Shares issued or issuable shall have been sold by
Investor and its affiliates.

3. Closings and Delivery of the Units and Funds.

3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agents, and of which the Investors will be
notified in advance by the Placement Agents, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares set forth on the Signature Page registered
in the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor, (b) the Company shall cause to be delivered to the Investor a Warrant
to purchase a number of whole Warrant Shares determined by multiplying the
number of Shares (and Units) set forth on the signature page by the Warrant
Ratio, and rounding down to the nearest whole number and (c) the aggregate
purchase price for the Units being purchased by the Investor will be delivered
by or on behalf of the Investor to the Company.

 

- 5 -



--------------------------------------------------------------------------------

3.2 Conditions to the Obligations of the Parties. (a) Conditions to the
Company’s Obligations. The Company’s obligation to issue and sell the Units to
the Investor shall be subject to: (i) the receipt by the Company of the purchase
price for the Units being purchased hereunder as set forth on the signature page
and (ii) the accuracy of the representations and warranties made by the Investor
and the fulfillment of those undertakings of the Investor to be fulfilled prior
to the Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agents shall not have: (i) terminated the Placement Agreement pursuant
to the terms thereof or (ii) determined that the conditions to the closing in
the Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Units that they have agreed to purchase from the Company. The Investor
understands and agrees that, in the event that the Placement Agents in their
sole discretion determine that the conditions to closing in the Placement
Agreement have not been satisfied or if the Placement Agreement may be
terminated for any other reason permitted by the Placement Agreement, then the
Placement Agents may, but shall not be obligated to, terminate the Placement
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 15 below.

3.3 Delivery of Funds.

(a) DWAC Delivery. If the Investor elects to settle the Units purchased by such
Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system,
no later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Units being purchased by
the Investor to the following account designated by the Company and the
Placement Agents pursuant to the terms of that certain Escrow Agreement (the
“Escrow Agreement”) dated as of the date hereof, by and among the Company, the
Representative and JPMorgan Chase Bank, N.A. (the “Escrow Agent”):

JPMorgan Chase Bank, N.A.

ABA # 021000021

Account Name: Raser Technologies Escrow Account

Account Number: 806025128

Attention: Audrey Mohan

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the Placement Agents, of the conditions set forth in
Section 3.2(b) hereof. The Placement Agents shall have no rights in or to any of
the escrowed funds, unless the Placement Agents and the Escrow Agent are
notified in writing by the Company in connection with the Closing that a portion
of the escrowed funds shall be applied to the Placement Fee. The Company agrees
to indemnify and hold the Escrow Agent harmless from and against any and all
losses, costs, damages, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (“Losses”) arising under this

 

- 6 -



--------------------------------------------------------------------------------

Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for any special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the Representative to be credited with
the Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Units being purchased by the Investor.

3.4 Delivery of Shares.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s DWAC delivery system, no later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing Interwest
Transfer Company, the Company’s Transfer Agent, to credit such account or
accounts with the Units. Such DWAC instruction shall indicate the settlement
date for the deposit of the Shares, which date shall be provided to the Investor
by the Representative. Simultaneously with the delivery to the Company by the
Escrow Agent of the funds held in escrow pursuant to Section 3.3 above, the
Company shall direct the Transfer Agent to credit the Investor’s account or
accounts with the Shares pursuant to the information contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Units purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify the Representative of the account or accounts at the Representative to be
credited with the Units being purchased by such Investor. On the Closing Date,
the Company shall deliver the Units to the Investor through DTC directly to the
account(s) at the Representative identified by Investor and simultaneously
therewith payment shall be made by the Representative by wire transfer to the
Company.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agents that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in Units
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, (b) has answered all questions on the Signature Page
and the Investor Questionnaire and the answers thereto are true and correct as
of the date hereof and will be true and

 

- 7 -



--------------------------------------------------------------------------------

correct as of the Closing Date and (c) in connection with its decision to
purchase the number of Units set forth on the Signature Page, has received and
is relying only upon the Disclosure Package and the documents incorporated by
reference therein.

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agents that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agents are not
authorized to make and have not made any representation, disclosure or use of
any information in connection with the issue, placement, purchase and sale of
the Units, except as set forth or incorporated by reference in the Base
Prospectus, Preliminary Prospectus Supplement or the Prospectus Supplement.

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of the Units.

4.5 Since the date on which the Placement Agents first contacted the Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales involving the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities). The Investor covenants that it will not disclose any
information regarding the Offering to any third parties (other than its legal,
accounting and other advisors) or engage in any purchases, sales or other
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed. The Investor agrees that it will not use any of the Units acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

 

- 8 -



--------------------------------------------------------------------------------

5. Investor Participation.

5.1 Certain Definitions. For purposes of this Section 5, the following terms
shall have the respective meanings set forth below:

“Approved Stock Plan” means any employee benefit plan in existence on the date
hereof and described in the Prospectus and any other employee benefit plan
providing for the issuance of shares of the Company’s Common Stock, or Options
to purchase shares of the Company’s Common Stock pursuant to any stock option,
stock bonus, employee benefit plan or other stock plan or arrangement that has
been approved by the Board of Directors of the Company.

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

“Excluded Securities” means Common Stock, Options and Convertible Securities
issued or issuable: (i) in connection with any Approved Stock Plan, (ii) upon
exercise of the Warrants, (iii) upon conversion or exercise of any Options or
Convertible Securities that are outstanding on the day immediately preceding the
Closing Date, provided that the terms of such Options or Convertible Securities
are not amended, modified or changed on or after the date hereof, (iv) to
consultants, vendors, or service providers of the Company (or any of its
subsidiaries) pursuant to contracts or arrangements approved by the Company’s
Board of Directors after the Closing Date, in each case in the ordinary course
of business consistent with past practices and in each case related to
compensation for services (and, with respect to vendors and service providers,
not the sole or principal form of compensation for such services) and not for
the purpose of raising capital; (v) in connection with strategic transactions
involving the Company (including any of the Company’s subsidiaries) and other
entities, including without limitation, joint venture, licensing, collaboration,
manufacturing, development, marketing, co-promotion or distribution
arrangements, and (vi) pursuant to a bona fide firm commitment underwritten
public offering with a nationally recognized underwriter which generates gross
proceeds to the Company in excess of $25,000,000 (other than an “at-the-market
offering” as defined in Rule 415(a)(4) under the Act).

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

5.2 Investor Participation. From the date hereof until the date which is
eighteen (18) months after of the date hereof, the Company shall not, directly
or indirectly, offer, sell, grant any option to purchase, or otherwise dispose
of (or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its subsidiaries’ equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”),
unless the Company shall have first complied with this Section 5.2.

(a) The Company shall deliver to the Investor an irrevocable written notice (the
“Offer Notice”) of any proposed or intended issuance or sale (the “Offer”) of
the Common Stock or Common Stock Equivalent being offered (the “Offered
Securities”) in a Subsequent Placement, which Offer Notice shall (1) identify
and describe the Offered Securities, (2) describe the price and other terms upon
which they are to be issued or sold or exchanged, and the number or amount of
the Offered Securities to be issued or sold or exchanged, (3) identify the
persons or entities (if known) to which or with which the Offered Securities are
to be offered, issued or

 

- 9 -



--------------------------------------------------------------------------------

sold and (4) offer to issue and sell to the Investor at least its pro rata
portion of 35% of the Offered Securities actually sold in such Subsequent
Placement. The Investor’s pro rata portion shall be determined based upon the
percentage of the total amount of Units purchased by the Investor in the
Offering.

(b) To accept an Offer, in whole or in part, the Investor must deliver a written
notice to the Company prior to the end of the second (2nd) Business Day after
the Investor’s receipt of the Offer Notice (the “Offer Period”), setting forth
the portion that the Investor elects to purchase (the “Notice of Acceptance”).
If no Notice of Acceptance is received by the Company from the Investor during
the Offer Period, then the Investor shall be deemed to have declined the Offer.

(c) The Company shall have twenty-five (25) Business Days from the expiration of
the Offer Period above, subject to extension at the discretion of the Company
with the consent of the Investor, such consent not to be unreasonably withheld,
to offer, issue or sell all or any part of such Offered Securities as to which a
Notice of Acceptance has not been given by the eligible Investor (the “Refused
Securities”), but only to the offerees described in the Offer Notice (if so
described therein) and only upon terms and conditions (including, without
limitation, Unit prices and interest rates) that are not more favorable to the
acquiring person or persons or less favorable to the Company than those set
forth in the Offer Notice.

(d) Upon the closing of the Subsequent Placement, the Investor shall acquire
from the Company, and the Company shall issue to the Investor, the number or
amount of Offered Securities specified in the Notices of Acceptance upon the
terms and conditions specified in the Offer. If the Company does not consummate
the closing of the Subsequent Placement within twenty-five (25) Business Days of
the expiration of the Offer Period, the Company shall not be required to issue
to the Investor any of the Offered Securities. The purchase by the Investor of
any Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Investor of a purchase agreement relating to
such Offered Securities reasonably satisfactory in form and substance to the
Investor and their respective counsel.

(e) Any Offered Securities not acquired by the Investor or other persons in
accordance with Sections 5.2(c) or 5.2(d) above may not be issued, sold or
exchanged until they are again offered to the Investor under the procedures
specified in this Agreement, provided that, with respect to any such re-offer,
in accordance with Section 5.2(c), the Offering Period shall only be one
(1) Business Day.

(f) Notwithstanding anything to the contrary in this Section 5.2 and unless
otherwise agreed to by the Investor, the Company shall either confirm in writing
to the Investor that the transaction with respect to the Subsequent Placement
has been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Investor will not be
in possession of material non-public information, by the twentieth
(20th) Business Day, subject to extension at the discretion of the Company with
the consent of the Investor, such consent not to be unreasonably withheld
following delivery of the Offer Notice; it being understood that, if not then
publicly disclosed, the investors agree to keep confidential any non-public
information with respect to the Subsequent Placement. If by the twentieth
(20th) Business Day following delivery of the Offer Notice, or later day if
extended as set forth above, no public disclosure regarding a transaction with
respect to the Offered Securities has been made, and no notice regarding the
abandonment of such transaction has been received by the Investor, such
transaction shall be deemed to have been abandoned and the Investor shall not be
deemed to be in possession of any material, non-public information with respect
to the Company. Should the Company decide to pursue such transaction with
respect to the Offered Securities, the Company shall provide the Investor with

 

- 10 -



--------------------------------------------------------------------------------

another Offer Notice and the Investor will again have the right of participation
set forth in this Section 5.2.

5.3 Excluded Securities Transactions. The restrictions contained in Section 5.2
shall not apply in connection with the issuance of any Excluded Securities.

6. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Units being
purchased and the payment therefor. Each of the Placement Agents shall be a
third party beneficiary with respect to the representations, warranties and
agreements of the Investor in Section 4 hereof.

7. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:

(a) if to the Company, to:

Raser Technologies, Inc.

5152 North Edgewood Drive, Suite 200

Provo, UT 84604

Attention: Brent M. Cook, Chief Executive Officer

Facsimile: (801) 374-3314

with copies to:

Stoel Rives LLP

201 South Main Street, Suite 1100

Salt Lake City, UT 84111

Attention: Reed W. Topham, Esq.

Facsimile: (801) 578-6999

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

11. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Preliminary
Prospectus Supplement and the Prospectus Supplement (or the filing by the
Company of an electronic version thereof with the Commission).

13. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Preliminary Prospectus Supplement and the Prospectus Supplement (or the
filing by the Company of an electronic version thereof with the Commission),
shall constitute written confirmation of the Company’s sale of Units to such
Investor.

14. Press Release. The Company and the Investor agree that the Company shall,
prior to the opening of the financial markets in New York City on the date
hereof, (a) issue a press release announcing the Offering and disclosing all
material information regarding the Offering and (b) file a Current Report on
Form 8-K with the Securities and Exchange Commission including a form of this
Agreement and a form of Warrant as exhibits thereto.

15. Termination. In the event that the Placement Agreement is terminated by the
Placement Agents pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT A

RASER TECHNOLOGIES, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.    The exact name that your Shares and Warrants are to be registered in. You
may use a nominee name if appropriate:   

 

2.    The relationship between the Investor and the registered holder listed in
response to item 1 above:   

 

3.    The mailing address of the registered holder listed in response to item 1
above:   

 

4.    The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:   

 

5.    Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the Shares are maintained):   

 

6.    DTC Participant Number:   

 

7.    Name of Account at DTC Participant being credited with the Shares:   

 

8.    Account Number at DTC Participant being credited with the Shares:   

 